Citation Nr: 1816824	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifesting in rib pain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and August 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

During the course of this appeal, the Veteran has submitted VA Form 9s perfecting appeals for a number of other issues which have not yet been certified to the Board. Review of the claims file reveals that the agency of original jurisdiction (AOJ) may still be taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.  They will be the subject of subsequent Board decision(s), if otherwise in order.

The issues of entitlement to service connection for tinnitus, left and right knee, and left elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been shown to have a diagnosed disability manifesting in rib pain during the relevant appeal period; nonspecific findings on diagnostic testing did not arise during and are not related to the Veteran's in-service injury and chest wall contusion.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability manifesting in rib pain have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 
Claim for Service Connection for Rib Pain

The Veteran asserts that he suffers from pain in his ribs as a result of being struck by a "pushing pole" in service.  The Veteran's service treatment records document treatment in October 1996 for pain in the ribs on deep inspiration for about a week, specifically, in the left lower 10th or 11th rib.  It notes that the Veteran was struck by a "pushing pole" on the flight deck the week prior.  

At several times since filing his claim for service connection, the Veteran has reported that he fractured several ribs during the in-service incident.  The Veteran was provided with a VA muscle injuries examination in connection with his claim for service connection for rib pain in October 2013.  The examiner noted that the evidence demonstrated that the Veteran had previously suffered a contusion to left rib number 10, which had resolved without residual, and that x-rays in service showed no fracture.  She wrote that following treatment for the rib contusion in service in October 1996, there was no further mention of treatment or complaint of residual rib complaints in the service treatment records or in subsequent treatment records shortly following separation from service  The Veteran reported that about two years prior to the VA examination, in 2011, he began experiencing sharp pain radiating from his bilateral anterior ribs into his back when he took deep breaths, as well as when he would sneeze.  

Upon reviewing the claims file and examining the Veteran, the examiner found that there was insufficient evidence to support a diagnosis of a chronic condition related to the ribs.  On physical examination at the October 2013 examination, the Veteran was observed to have no chest wall compression tenderness and no chest wall tenderness when distracted supine or seated.  His lungs were clear to auscultation and his heart was within normal S1 and S2 without murmur.  There was additionally no right upper quadrant, epigastric, or flank tenderness.  X-rays showed posterior change first ribs overlapping shadows, with nondescript 10 mm nodular density projects with the anterior sweep right fifth rib on the left posterior oblique view.  There was also mild asymmetric right pleural thickening underlying the first through fourth ribs.  There was no definite rib fracture, and no pneumothorax or pleural effusion.  Under impression, the examiner referenced her finding that there was insufficient evidence to support a diagnosis of a rib condition and recommended a follow-up chest X-ray study to reevaluate the "nonspecific findings" that were identified.  Moreover, as discussed below, the examiner found that these "nonspecific findings" were unrelated to the Veteran's in-service injury.

The VA examiner further provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that the service treatment records reveal that there was no fracture shown on x-ray at the time of the initial complaint, and no objective evidence that the Veteran required treatment for the condition, other than Motrin for a 10 day period of time following the incident.  The service treatment record revealed that the Veteran was to follow-up for the rib pain as needed, but there is no evidence that the Veteran continued to have symptoms or seek treatment for this complaint.  Rather, the record shows that by 1998, there was no complaint of chest pain, as the Veteran answered "no" on his separation screening questionnaire to any signs or symptoms of chest pain or cough.  The examiner noted that pain management records from VA treatment do not reveal a history of rib pain, the private treatment records are silent for a condition leading to rib pain, and current examination was negative for chest wall tenderness or compression tenderness.  She also explained that while the current x-rays revealed nondescript nodular density projects with the anterior sweep right 5th rib, the injury in service was isolated to the left 10th rib, and that such injury would not affect the right 5th rib.

The Board finds the VA examiner's conclusion that there is insufficient evidence to support a diagnosis of a chronic condition related to the ribs to be highly persuasive.  The examiner considered the Veteran's reported history, symptoms and the result of objective in-person and radiologic testing to come to this conclusion.  While the Veteran may indeed suffer from pain in the area of his ribs, pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As the Veteran does not report, and the record does not reflect that he has received treatment, or diagnosis, regarding his ribs since separation from service and/or since filing his claim for service connection, the VA examination report is found to represent the only competent evidence regarding the presence of a current disability.  

In reaching this conclusion, the Board recognizes the Veteran's lay assertions that he suffered from fractures to several ribs in service, but the Board finds the credibility of such contention to be outweighed by notations in the service treatment records that X-rays taken following the "pushing pole" incident did not demonstrate fractured ribs.  The Veteran almost certainly suffered significant pain from the contusion at his #10 left rib in service, but he has not been shown to have the medical knowledge and expertise through education or training to diagnose the specific medical condition leading to his pain.  Similarly, while the Veteran is competent to report as to symptoms he subjectively experiences, such as rib pain, he is not competent to provide himself with a medical diagnosis of an underlying rib disability, as this is not a simple condition like varicose veins or tinnitus which can be diagnosed by a layperson, and the Veteran has not been shown to possess the requisite medical education or training to medically attribute his symptoms to a particular diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

A preponderance of the competent evidence of record is found to demonstrate that the Veteran has not had a disability manifesting in rib pain at any point during the appeal period.  As a result, the first criterion for service connection, the presence of a current disability, has not been met.  The evidence does not show that the Veteran has a disability for which benefits are being claimed, and therefore, the claim must be denied.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d at 1332.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a disability manifesting in rib pain is denied.


REMAND

Further development is found needed prior to adjudication of the remaining claims for service connection here on appeal.

The Veteran was provided with an audiological examination in August 2013, at which time the examiner acknowledged that the Veteran was exposed to hazardous noise levels while in service but concluded that based on a normal hearing test conducted at the time of separation from service, the Veteran's tinnitus was not caused by or the result of his in-service noise exposure.  Upon review, the August 2013 VA medical opinion is found to be incomplete.  Specifically, the examiner's opinion is based on the fact that the Veteran was not diagnosed with hearing loss in service.  However, service connection may be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  The circumstances of the Veteran's service included a military occupational specialty of electronic/mechanical equipment repairman, with duties on the flight deck.  As such MOS has a high probability of hazardous noise exposure, such exposure is conceded.  On remand, a new VA medical opinion should be sought which addresses the likelihood that the Veteran's tinnitus had a delayed onset but is causally related to his in-service acoustic trauma.

The Veteran has stated that he suffers from left knee, right knee, and left elbow disabilities due to injuries he sustained during active military service.  Specifically, in a September 2012 statement, the Veteran asserted that he has degenerative joint disease related to an in-service motor vehicle accident, being struck by a pushing pole, and falling from a ladder.  Each of these events is documented in the Veteran's service treatment records.  In a May 2013 report of general information, the Veteran stated that he told his doctors that he hurt all over, and did not know why this was not documented in the treatment records.  A May 1996 service treatment record notes that the Veteran was seen for low back complaints following a motor vehicle accident where he was sent to a local hospital and was cleared the following day with a discharge diagnosis of concussion.  Review of the claims file does not reveal that treatment records from this local hospital have been requested or associated with the claims file.  On remand, the Veteran should be asked to provide any necessary authorizations and the AOJ should take action to obtain these records. 

The Veteran has not yet been provided with VA examinations pertaining to his claims for service connection for left and right knee and left elbow disabilities.  Service treatment records confirm that he had incidents involving a motor vehicle accident, being struck by a pushing pole, and falling while coming down a ladder and the Veteran has described current symptoms and treatment related to bilateral knee and left elbow degenerative joint disease.  Given this evidence, on remand, VA examinations and medical opinions as to the nature and etiology of the claimed disabilities should be provided.  See McLendon v. Nicholson 20 Vet. App. 79 (2006).   

As the Board is remanding these issues for further development, the AOJ should take action to ensure updated records of VA treatment are associated with the claims file.

Accordingly, the claims are REMANDED for the following action:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues remaining on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record), and treatment records from the Yuma Regional Medical Center following a motor vehicle accident in May 1996.

After securing any necessary written authorization from the Veteran, obtain the private records identified, and document all such efforts made if any identified records cannot be provided.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the above and associating any responsive evidence with the file, arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his tinnitus had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  For the purpose of this examination, the examiner should assume that the Veteran experienced in-service acoustic trauma. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing Parts 1 and 2 and associating any responsive evidence with the file, schedule the Veteran for VA examination(s) to address the nature and etiology of any left knee, right knee, and left elbow disability present during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any left knee, right knee, and left elbow disability present at any point during the relevant appeal period (September 2012 to present). 

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during or was otherwise caused by the Veteran's military service, to include documented incidents involving a motor vehicle accident, being struck by a pushing pole, and falling from a ladder. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical examination report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

5.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for entitlement to service connection for tinnitus, and a left knee, right knee, and left elbow disability.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. DONOHUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


